Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 1 of 8
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 2 of 8
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 3 of 8
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 4 of 8




                 REDACTED
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 5 of 8




                       REDACTED




                           REDACTED
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 6 of 8




                                           REDACTED




                        REDACTED
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 7 of 8
Case 3:18-cv-07551-WHA Document 1-5 Filed 12/14/18 Page 8 of 8
